Citation Nr: 1230236	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969, including service in the Republic of Vietnam from May 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Detroit, Michigan, Regional Office (RO).

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, type II.

2.  The most probative evidence of record reflects that diabetic peripheral neuropathy of the upper and lower extremities, bilaterally, is a manifestation of diabetes mellitus type, II.  





CONCLUSIONS OF LAW

1.  Service connection is warranted for right upper extremity diabetic peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.117, Diagnostic Code 7913, Note 1 (2011).

2.  Service connection is warranted for left upper extremity diabetic peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.117, Diagnostic Code 7913, Note 1 (2011).

3.  Service connection is warranted for right lower extremity diabetic peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.117, Diagnostic Code 7913, Note 1 (2011).

4.  Service connection is warranted for left lower extremity diabetic peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.117, Diagnostic Code 7913, Note 1 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board grants the respective claims the adjudication represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for right and left upper extremity peripheral neuropathy and right and left lower extremity peripheral neuropathy (peripheral neuropathy), maintaining the condition is a manifestation of his service-connected diabetes mellitus, type II, disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The competent evidence of record documents the Veteran's diagnosis of diabetic peripheral neuropathy.  See "Assessment," VA Treatment Record, Jan. 9, 2009.  Additionally, a July 2010 rating action granted service connection for diabetes mellitus, type II.  Given the basis present fact situation, the Board's analysis to follow will center on whether diabetic peripheral neuropathy is related to the Veteran's military service or any service connected disability, specifically to include diabetes mellitus, type II.  

The Veteran has provides a competent and credible account of neurological symptomatology.  See Jandreau, 492 F.3d at 1377.  He reports generally consistent bilateral upper and lower extremity neurological manifestations, including solely for the purpose of seeking medical care and treatment.  Additionally, the Board finds the Veteran's demeanor at the October 2010 hearing, including the candor of his statements and responses to questions, to further bolster the credibility of his account.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, that "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  These factors together make the Veteran account of neurological symptomatology competent credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (VA must consider lay evidence and give it the weight it concludes is appropriate).  

The October 2008 VA examiner failed to provide an etiological opinion as to the determinative matter at hand; however, this is not fatal to the Veteran's claims.  A January 2009 VA treatment record documents his diagnosis of diabetic peripheral neuropathy, by a competent VA medical care provider.  While not an explicit statement to this effect, the Board finds the provided diagnosis to sufficiently convey the competent and credible medical assessment that diabetic peripheral neuropathy is a manifestation of the Veteran's diabetic process.  Moreover, the January 2009 VA treatment record is generally consistent with other medical treatment records associated with the claims folder.  Thus, the January 2009 VA treatment record provides competent and highly probative medical evidence in favor of the Veteran's claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In sum, service connection is in effect for diabetes mellitus, type II, the Veteran has a current diagnosis of diabetic peripheral neuropathy and has provided a competent and credible account of experiencing neurological symptomatology.  Further, the most probative medical evidence of record adequately reflects an assessment that the Veteran's diagnosed diabetic peripheral neuropathy is a manifestation of service-connected diabetes mellitus, type II.  Accordingly, service connection is warranted and the claims are granted.  


ORDER

Service connection for right upper extremity peripheral neuropathy is granted.

Service connection for left upper extremity peripheral neuropathy is granted.

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for left lower extremity peripheral neuropathy is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


